Citation Nr: 9904913	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  92-21 612	)	DATE
	)
	)                                  

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed to be the result of exposure to 
ionizing radiation during service and/or tobacco use during 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1936 to March 
1957.  The veteran died on October [redacted], 1991.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death.  

This case was previously before the Board in May 1993 and in 
June 1996, when it was remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1991, at the age 
of 75.  The immediate cause of death was identified as 
metastasized lung cancer.  No autopsy was performed.

2.  The veteran was not service connected for lung cancer, or 
for any other pulmonary disability, at the time of his death.

3.  There is no evidence of record showing that the veteran 
was exposed to ionizing radiation during service.

4.  There is no medical evidence of record showing a causal 
relationship between the veteran's lung cancer and cigarette 
smoking during service.

5.  There is no medical evidence of record showing any nexus 
between the cause of the veteran's death and his service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that he died of lung 
cancer as a result of his exposure to ionizing radiation 
during service, and/or as a result of his use of tobacco 
during service.  In the interest of clarity, the Board will 
review the law, VA regulations and other authority which may 
be relevant to this claim; briefly describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations 

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998);  
38 C.F.R. § 3.312 (1998).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303 (1998).  Service connection for certain chronic 
conditions, including lung cancer may be established where 
the condition was not diagnosed during service, but was 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309 
(1998).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998);  See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a);  see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death;  (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

Special considerations regarding exposure to ionizing 
radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997);  Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  There are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1998).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1998).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device;  
the occupation of Hiroshima, Japan or Nagasaki, Japan by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946;  or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes lung cancer.  38 C.F.R. § 3.311(b)(2)(iv) (1998).  
Section 3.311(b)(5) requires that lung cancer become manifest 
5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Special considerations regarding tobacco use

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter.  The 
Board is bound in its decisions by the precedent opinions of 
VA General Counsel.  See 38 U.S.C.A. § 7104(c).  

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service. 

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 O.G.C. Opinion cited a prior 1993 holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

The 1997 O.G.C. Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.  

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  

With regard to the first question, the O.G.C. Opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.  

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of  nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The O.G.C. Opinion further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  

The 1997 O.G.C. Opinion also held that with regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.  

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background

The veteran was service-connected for arthritis of the lumbar 
spine, for chronic prostatitis, for pterygium of the right 
eye, for left ear otitis media and for epididymitis.  The 
veteran's service medical records are of record, as is a copy 
of his service personnel records.  These records do not show 
any incurrence of lung cancer during service.  Service 
medical records confirm that the veteran smoked cigarettes 
during service; the amount of such smoking is not clearly 
described.  There is no evidence in the veteran's service 
records which shows that the veteran was involved in any 
nuclear testing, or that he was ever in Japan during the 
period of August 1945 to July 1946.  There is no evidence 
showing that he was exposed to ionizing radiation during 
service.

A Certificate of Death showing the veteran's death occurred 
on October 4, 1991 is of record.  The certificate lists the 
immediate cause of death as metastatic lung cancer, with a 
six month interval between onset and death.  No underlying 
cause of death was listed, and no other significant 
conditions contributing to his death were identified.  No 
autopsy was performed.  No terminal hospital records were 
available, as the veteran did not die in a hospital.

The record contains medical treatment records pertaining to 
the veteran dating from January 1971 to August 1978 from the 
Brooke Army Medical Center (AMC) at Fort Sam Houston, Texas.  
These records do not show any diagnosis or treatment for lung 
cancer or any other chronic lung disease.  

Additional treatment records from the Brooke AMC dating from 
June 1989 to October 1991, including treatment records from 
the Bergstrom Air Force Base Hospital (AFBH) in Texas, were 
obtained by the RO in February 1992.  These records showed 
treatment for complaints related to his lung cancer.  In 
January 1991, the veteran was treated for bronchitis and 
chronic obstructive pulmonary disease (COPD).  At that time, 
the veteran reported that he had smoked for approximately 60 
years.  In July 1991, the veteran reported to the Bergstrom 
AFBH Emergency Room complaining of pain in his right 
shoulder.  A history of smoking and COPD with a chronic cough 
was noted.  The veteran was referred to Brooke AMC for 
evaluation and treatment.  Upon examination, the veteran 
reported a 60 year history of smoking two packs per day.  In 
August 1991, a biopsy study revealed malignant cells present 
in the right lung, consistent with non-small cell carcinoma.  
The carcinoma was noted to have metastasized to the liver and 
bone.  The records showed a plan of palliative treatment 
prior to the veteran's death.  

The Board notes that in September 1986, a lesion identified 
as basal cell carcinoma was removed from the veteran's left 
forearm, and that in June 1989, a recurrent basal cell 
carcinoma lesion was removed from that area.  There is no 
medical evidence of record which connects this basal cell 
carcinoma to the veteran's service or to the development of 
lung cancer subsequently.

In February 1998, the RO received additional treatment 
records dating from April 1976 to October 1991 from the 
Bergstrom AFBH.  These records showed treatment for numerous 
health problems, including duplicates of records discussed 
above.  These records do not show any treatment for lung 
cancer prior to 1991.

In the February 1992 Notice of Disagreement, in the April 
1992 substantive appeal, and in a May 1992 statement, the 
appellant contended that the veteran may have been exposed to 
ionizing radiation during service, and that she believed that 
his cancer, including lung cancer and other cancers, may have 
been caused by exposure to ionizing radiation during service.  
She stated that she did not have any information to support 
her belief, as she did not know the veteran during his period 
of service, but requested that information pertaining to any 
exposure to ionizing radiation be obtained and included in 
the record.

In a letter dated November 1994, the Defense Nuclear Agency 
(DNA) reported that a thorough search of the pertinent 
records, including the veteran's service records, revealed no 
indication that the veteran was involved with United States 
atmospheric nuclear testing or in the occupation of Hiroshima 
and Nagasaki during his military career.  

In a July 1993 response to a RO request for information, the 
appellant stated that she had no knowledge of any post-
service treatment of the veteran for pulmonary disability.  
She also stated that she did not know when the veteran 
started smoking tobacco or how much he smoked during service.  
A copy of the Marriage Certificate showing the appellant's 
marriage to the veteran in October 1990, is of record.  She 
did confirm that when she married the veteran, he was smoking 
approximately one and one-half to two packs of cigarettes per 
day, and that he later cut back on his use, to approximately 
one pack per day.  According to the appellant, the veteran 
quit smoking in the last two months of his life.  

In June 1996, the case came before the Board and was remanded 
to the RO for further development of the evidence, to include 
obtaining any additional medical records and a medical 
opinion from a VA oncologist with respect to the etiology of 
the veteran's fatal lung cancer and as to the likelihood that 
his tobacco smoking in service played a material role in the 
development of his cancer.  

In July 1996, the RO obtained a medical opinion from a VA 
staff oncologist, who reviewed the evidence of record 
discussed the pertinent facts.  The VA specialist noted that 
smoking is related to the development of lung cancer, and 
that risk is proportional to the number of cigarettes smiled, 
depth of inhalation and age at which smoking began, as well 
as other risk factors.  The expert noted further that cancer 
risk was correlated with the amount of smoke exposure as 
measured by years of tobacco use, number of cigarettes 
consumed daily, their tar and nicotine content and the depth 
of inhalation of the smoke.  The VA expert stated that it was 
unlikely that tobacco smoking during service played a role in 
the development of the veteran's lung cancer, in spite of 
evidence of record showing that he smoked for 20 years during 
service and for 35 years thereafter.  In the opinion of the 
VA oncology expert, the veteran's more than 34 years of 
smoking following service was more likely the cause of the 
veteran's cancer.

In a letter to the appellant dated in January 1998, the RO 
informed the appellant of additional evidence which would be 
of assistance in deciding her claim with respect to the 
veteran's tobacco use.  The appellant submitted a completed 
"tobacco product use history questionnaire", in which she 
reiterated the facts set forth in her statement of July 1993.  
She stated that she had no knowledge of the veteran's use of 
tobacco products prior to service or during service, and that 
she did not know when the veteran started smoking.  However, 
she reported that by the time he retired, the veteran was 
smoking approximately 2 packs or more per day, and continued 
to do so throughout his retirement.  She reported that she 
had no knowledge of the veteran's cessation of smoking for 
any period.  The appellant confirmed the pertinent diagnosis 
as metastatic lung cancer, and referred to medical records 
for the date of onset.

As noted above, in February 1998, the RO obtained records 
pertaining to the veteran from the Bergstrom AFBH from April 
1976 to October 1991.  These records included treatment 
records for conditions unrelated to his lung cancer and 
death, as well as duplicate records of treatment for COPD and 
lung cancer described above.  There were no records received 
pertaining to the veteran's lung condition or cancer which 
were not already of record.

Analysis

The Board initially notes that the appellant has not 
contended that the veteran's  service-connected lumbar spine 
arthritis, prostatitis, pterygium, otitis media or 
epididymitis were in any way implicated in his death, and the 
evidence of record does not so indicate.  There is similarly 
no contention that basal cell carcinoma, which occurred 
decades after service and was evidently eradicated by 
surgery, was related wither to the veteran's service or to 
his death.  Thus, the Board's discussion will be limited to 
the various contentions advanced by the appellant that 
incidents of the veteran's service, including his smoking 
during service and his alleged exposure to ionizing radiation 
during service, caused his fatal lung cancer.

It is undisputed that the cause of the veteran's death was 
metastatic lung cancer.  There is no evidence of record 
showing that any other condition contributed substantially or 
materially to cause death.

The appellant has stated several theories in support of her 
claim that she is entitled to service connection for the 
cause of the veteran's death.  While it does not appear that 
she contends that the veteran incurred lung cancer or any 
other pulmonary disability or cancer during service, for the 
sake of completeness, the Board will briefly discuss the 
question of direct service connection.

The veteran was not service-connected for lung cancer at the 
time of his death.  There is no medical evidence showing that 
the veteran incurred lung cancer during service or within one 
year of his separation from service, or for that matter for 
decades after service, and there is no medical evidence that 
any cancer or pulmonary disability was directly related to 
service.  The Board finds that the absence of evidence 
showing that the veteran incurred lung cancer during service 
precludes a finding of a well-grounded claim for direct 
service connection for the cause of the veteran's death.  See 
Caluza, 7 Vet. App. at 506.

The Board will now move on to a discussion of the various 
contentions advanced by the appellant.

Exposure to Ionizing Radiation

The appellant has essentially contended that it is possible 
that the veteran was exposed to ionizing radiation during his 
period of service, though she has no evidence to present in 
support of this contention.  She requested that the VA pursue 
and obtain service records pertaining to the veteran which 
would determine whether the he was exposed to ionizing 
radiation during service.  In November 1994, the DNA 
confirmed that there is no evidence showing that the veteran 
was involved in activities involving exposure to ionizing 
radiation during service, specifically that he was not 
involved with nuclear atmospheric testing or the occupation 
of Hiroshima or Nagasaki, Japan.  The Board has also reviewed 
the veteran's service personnel records and has determined 
that there is no information therein which would suggest that 
the veteran was exposed to ionizing radiation during service.

The Board notes that lung cancer is among the radiogenic 
diseases identified in 38 C.F.R. § 3.311(b)(2) and that it 
developed after service within the time frame identified by 
38 C.F.R. § 3.311(b)(5).  Therefore, pursuant to 38 C.F.R. 
§ 3.311(a), the appellant was entitled to a request for dose 
information for the veteran.  That dose assessment was 
secured in the form of a response from DNA which showed that 
the veteran had no exposure to ionizing radiation during 
service.

As there is no evidence of record showing that the veteran 
had military service in the areas identified in 38 C.F.R. 
§ 3.309(d)(3) during the specified periods, the veteran is 
not presumed to have been exposed to ionizing radiation 
during service.  Thus, the veteran is not entitled to any 
presumption of service connection afforded to "radiation-
exposed veterans" pursuant to 38 C.F.R. § 3.309(d).  
Likewise, there is no basis on which to require further 
development of the claim pursuant to 38 C.F.R. § 3.311(b).

The Board has considered the evidence of record, and has 
determined that there is no evidentiary basis on which to 
consider the claim for service connection on the basis of 
exposure to ionizing radiation.  Therefore, the appellant's 
claim does not warrant consideration for service connection 
pursuant to regulations concerning ionizing radiation or 
"radiogenic diseases".  

Cigarette Smoking in Service

During the course of this appeal, legislation was enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service [to be codified as 
38 U.S.C. § 1103].  However, this law is effective only as to 
claims filed after June 9, 1998.   Accordingly, the Board 
will evaluate the appellant's contentions under the more 
lenient standard articulated above. 

As a preliminary matter, the Board notes that the appellant 
has not raised the issue of whether the cause of the 
veteran's death may be related to nicotine dependence 
incurred during service.  Moreover, there is no evidence of 
record showing that the veteran became dependent on nicotine 
during service.  The Board does not find that a claim of 
entitlement for service connection for the cause of the 
veteran's death on the basis of nicotine dependence is 
inferred by the record.  See Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992).  Therefore, the matter of nicotine 
dependence will not be discussed further herein.

The Board notes that the evidence of record shows that the 
veteran smoked during service, as shown in his service 
medical records, and that he smoked for decades following his 
separation from service until approximately two months before 
his death at the age of 75 years of age.  In essence, the 
question posed by the appellant's claim that the cause of the 
veteran's death was related to service is whether cigarette 
smoking in service, as opposed to cigarette smoking during 
periods when the veteran was not in service, caused or 
contributed substantially or materially to cause the 
veteran's death.  The Board must thus address the issue of 
whether cigarette smoking in service is the proximate cause 
of the fatal lung cancer.

In VAOGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The General Counsel noted that consistent 
with the applicable principles in the law and regulations, VA 
had promulgated regulations governing adjudication of claims 
based on exposure to dioxin or ionizing radiation, "agents 
which may result in conditions which become manifest years 
after exposure."  38 C.F.R. §§ 3.311a and 3.311 (1998). 

The General Counsel continued: 

(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d), provides authority for the grant of 
service connection for disability resulting from "an event 
or exposure" in service.  

Thus, the General Counsel also held, in effect, that if a 
disease or injury becomes manifest after service, if such was 
due to tobacco use in line of duty in the active military 
service, service connection may be established.  Accordingly, 
the Board must conclude that under this rubric, cigarette 
smoking in service could possibly constitute an "event or 
exposure" that could cause, some years after service,  
disease that produced disability and death.  

Based on a review of the evidence of record, the Board finds 
that there is no competent medical evidence to support a 
finding that the veteran's cancer, which developed many years 
after the veteran's active service, was the result of 
cigarette smoking during such active service.  

The evidence shows that the veteran smoked for 20 years 
during service and for 34 years following service.  The VA 
oncology specialist who reviewed the evidence of record 
concluded that it was unlikely that tobacco smoking during 
service played a role in the development of lung cancer in 
1991.  There is no medical opinion of record which supports a 
finding of a causal relationship between the veteran's in-
service cigarette smoking and the fatal lung cancer.  Neither 
the appellant nor the Board are competent to make such a 
determination, as it is a medical question which requires 
medical expertise.  See Espiritu, 2 Vet. App. at 494 and 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1992). 

As stated by the Court, "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is plausible or 
possible is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The record does not reveal that the appellant 
possess any medical expertise and indeed has not claimed such 
expertise.  Thus, the appellant's lay medical assertions to 
the effect that the veteran's use of tobacco in service 
caused or substantially or materially contributed to the 
cause of his death have no probative value.  See Espiritu, 2 
Vet. App. 492;  Grottveit, 5 Vet. App. at 93.  On the issue 
of medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

While the Board has no reason to doubt the appellant's 
assertions that the veteran smoked during service, she has 
failed to present any competent medical evidence that such 
in-service smoking contributed substantially or materially to 
cause his death.  Cf. Combee v. Brown, 34 F. 3d 1039, 1942 
(Fed. Cir. 1994):  "Proof of direct service connection thus 
entails proof that exposure during service caused the malady 
that appears many years later."

The evidence of record does not contain any medical evidence 
relating the cause of the veteran's death to cigarette 
smoking during service.  As noted above, the appellant has 
not alleged that lung cancer arose during his period of 
service, and his service medical records do not reflect any 
such disability during service.  Medical evidence showing a 
causal relationship between the cause of the veteran's death 
and service is required for a well-grounded claim pursuant to 
Caluza.  As there is no such medical evidence of record, and 
indeed there is medical evidence contrary to such a theory, a 
claim for direct service connection on the basis of cigarette 
smoking in service must be denied.

The appellant has not squarely contended that a combination 
of radiation exposure and tobacco use led to the veteran's 
terminal lung cancer, but such may be inferred from her 
presentation.  See Douglas, supra; cf. Sawyer v. Derwinski, 1 
Vet. App. 130, 138 (Steinberg, J., concurring).  There is, 
however, no medical or other evidence of record which 
supports the proposition that tobacco smoking in service, 
together with radiation exposure in service, led to the fatal 
lung cancer.  Moreover, as discussed in detail earlier in 
this decision, there is no evidence whatsoever of radiation 
exposure.  This aspect of the appellant's claim, like the 
other aspects, is not well grounded.  There is no competent 
medical evidence of record which establishes a nexus between 
the veteran's in-service smoking, alleged exposure to 
radiation, or a combination of the two and his death.  In 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), the Court 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  In this 
case, no such evidence has been submitted.  The claim is 
accordingly denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the appellant has not submitted a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death.  The Board finds that the 
appellant has been given ample opportunity to present 
evidence and argument in support of her claim at the RO, and 
that she is not prejudiced by the Board's denial on the 
narrower basis that she has failed to present a well-grounded 
claim.  

Because the appellant's claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit, 5 Vet. App. 91, 93.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette, 8 Vet. App. 69, 78 (1995).  The Court 
has recently held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  The VA is not on notice of any other 
known and existing evidence which would make the adjudicated 
service connection claim plausible.  The RO informed the 
appellant of the type of evidence necessary to state a well-
grounded claim in its supplemental statement of the case of 
July 1992 and subsequent supplemental statements of the case, 
and in the January 1998 letter to the appellant.  The Board's 
decision serves to inform the appellant of the kind of 
evidence which would be necessary to make her claim well-
grounded, to include evidence of radiation exposure during 
service and/or competent medical opinion evidence which 
indicates that the veteran's lung cancer was caused by 
smoking in service.

For the above reasons and bases, the benefit sought on appeal 
is denied.





	(CONTINUED ON NEXT PAGE)




ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


TACKS



- 23 -


